The complainants, executors of the estate of Anna F. Simpson, seek by their bill to compel the specific performance of a contract for the sale of lands made by their testatrix, as vendor, with the defendant, as vendee, Mrs. Simpson having died prior to the date fixed for the performance of the contract. The case was referred to Vice-Chancellor Griffin for hearing and determination, and, after the hearing had been completed, he advised a decree dismissing the bill. The executors have appealed.
We concur in the result reached by the vice-chancellor on the proofs submitted, and affirm the decree under review upon the opinion filed by him in the court of chancery.
The question whether the executors of a deceased landowner are proper parties to enforce a contract for the sale of land which, on the death of the testatrix, has descended either to her devisees or to her heirs-at-law was not mooted before the vice-chancellor, and, consequently, was not considered by him. For this reason we express no view as to the status of the complainants.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, JJ. 14.
For reversal — None.
 *Page 1